    Case 8:20-cv-00366-DOC-KES Document 3 Filed 02/21/20 Page 1 of 1 Page ID #:28
   NAME,ADDRESS,AND "PELEPHONE NUMBER OF ATTORNEYS)
   OR OF PARTY APPEARIVG IN PRO PER                                                                            F~L:~O


  Pritish Vora
  27758 Santa Marg. Pkwy,#530
   Misssion Viejo, CA 92691
  (949)292-8359
                                                                                                     2020 FEB ~ i PM 3~ 0
                                                                                                     ~~t.~ ~               i !„ i~l3~T
                                                                                                               t'~:I1 ~ r
                                                                                                                        '~'
                                                                                                                         , ~~~
                                                                                                                            r.n~~

   ATTORNF.Y(S) FOR:

                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
        Pritish Vora
                                                              Plaintiff(s),   ~~ ~               /O ~             ~            ~ ~       ~~X1
                                      v.                                         y           V   Le.                                        ~


        PNC BANK, N.A.                                                                       CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendants)                           (Local Rule 7.1-1)

TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                    Pritish Vora
or party appearing in pro per, certifies that the ollowing listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                  CONNECTION /INTEREST


                       Pritish Vora                                                      Plaintiff
                       PNC BANK,N.A.                                                     Defendant




         February 21, 2020                                           '~~7~✓L ~/~
         Date                                              Signature          —~



                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Pritish Vora



CV-30 (05/13)                                          NOTICE OF INTERESTED PARTIES
